 

Exhibit 10(e).11

 

AMENDED AND RESTATED AGREEMENT
WITH WILLIAM A. COOPER

 

 

                THIS AGREEMENT is made and entered into as of July 31, 2008
between TCF FINANCIAL CORPORATION, a Delaware corporation (the “Company”) and
WILLIAM A. COOPER (“Cooper”).

 

R E C I T A L S:

 

                WHEREAS, the Company is a bank holding company and Cooper is now
and has been Chairman of the Board of the Company; and

 

                WHEREAS, Cooper has been elected Chief Executive Officer of the
Company effective July 26, 2008; and

 

                WHEREAS, Cooper and the Company are parties to an agreement
dated as of January 25, 2005 (the “Chairman’s Agreement”) and the Supplement to
Chairman’s Agreement dated as of January 25, 2005 (the “Supplement”);

 

                WHEREAS, Cooper and the Company wish to enter into this
Agreement to provide for the amendment and restatement of the Chairman’s
Agreement and the Supplement effective as of the date hereof;

 

                NOW, THEREFORE, in consideration of the mutual premises and
agreements set forth herein, the parties agree as follows:

 

                1.             Employment   and   Duties.      During   the  
term  of  this  Agreement  as  set  forth  in  paragraph  2  below,   Cooper
shall  be  employed  as  Chief  Executive  Officer  of  the Company  with 
overall  responsibility  for  the  business  and  affairs  of  the  Company 
and  Cooper’s powers and  authority  shall  be  superior  to  those  of  any 
other  officer  or  employee of  the  Company  or  its  subsidiaries.    If 
elected,  Cooper also  agrees  to  continue to serve  as Chairman  of the 
Board  of  Directors  of  the  Company.    In  discharging  such  duties  and 
responsibilities, Cooper may  also  serve  as  an  executive  officer and/or
director of any direct or indirect subsidiary of the Company (collectively, the
“TCF Subsidiaries”).  During the term of this Agreement, Cooper shall apply on a
substantially full-time basis (allowing for usual vacations and sick leave) all
of his skill and experience to the performance of his duties in his positions
with the Company and the TCF Subsidiaries.  It is understood that Cooper may
have other business investments and participate in other business ventures which
shall not interfere or be inconsistent with his duties under this Agreement. 
Cooper shall perform his duties at the Company’s principal executive offices in
Wayzata, Minnesota or at such other location as may be mutually agreed upon by
Cooper and the Company; provided that Cooper shall travel to other locations at
such times as may be necessary for the performance of his duties under this
Agreement.

 

--------------------------------------------------------------------------------


 

2.             Term of Employment.  This Agreement shall commence on the date
hereof and shall continue through January 1, 2012; provided that the term shall
be automatically extended for one year on each January 1st commencing January 1,
2012 unless either party gives written notice of non-renewal to the other three
months prior to the date on which the automatic extension would be effective.

 

                3.             Compensation and Benefits.  During the term of
this Agreement, Cooper shall be entitled to the following compensation and
benefits:

 

                (a)           Base Salary, Bonus.  Cooper shall not receive any
cash compensation, salary or bonus.

 

                (b)           Stock Incentives.  Cooper shall receive stock
options and restricted stock under the terms and conditions set forth in a
Restricted Stock Agreement dated July 31, 2008 between the Company and Cooper
(the “Restricted Stock Agreement”) and a Non-Qualified Stock Option Agreement
dated July 31, 2008 between the Company and Cooper (the “Option Agreement”) (the
Option Agreement collectively with the Restricted Stock Agreement are referred
to as the “Award Agreements”) pursuant to the TCF Financial Incentive Stock
Program, as amended and restated January 21, 2008 (the “TCF Incentive Stock
Program”).  Additional awards, if any, of stock options, restricted stock and
stock appreciation rights would be made under any stock based plan from time to
time adopted by the Company (the “Stock Plans”) as from time to time determined
by the Board of Directors or Compensation Committee of the Company.

 

                (c)           Reimbursement of Expenses.  The Company shall
reimburse Cooper for all business expenses properly documented, including
without limitation, Cooper’s legal fees incurred in the preparation of this
Agreement.  Any such payments shall be made no later than 2 ½ months after the
end of the calendar year in which the expense was incurred.

 

                (d)           Aircraft.  Cooper shall be entitled to use of the
Company’s corporate aircraft at the Company’s expense, provided that Cooper
shall be responsible for all individual income taxes resulting from his use of
the aircraft for non-business travel.

 

                (e)           Other Benefits.  Cooper shall be entitled to
participate in and shall be included in any employee benefit plan, pension plan,
supplemental employee retirement plan, fringe benefit programs or similar plan
of the Company now existing or established hereafter to the extent that he is
eligible under the general provisions thereof.

 

                (f)            Perquisites.  Cooper shall be entitled to other
perquisites provided to executive officers, subject to annual review by the
Compensation Committee of the Board of Directors.  Payment of perquisites, if
any, shall be made no later than 2 ½ months after the end of the calendar year
in which Cooper was entitled to such payments.

 

                (g)           Chairman’s Compensation and Benefits.  Cooper
shall retain two-thirds of the restricted stock grant described in the
Chairman’s Agreement that has already been earned and he shall be eligible for
earning the remaining portion of that award in accordance with the terms of a
Restricted Stock Agreement between the Company and Cooper dated January 25,
2005.  He shall no longer receive director’s fees paid to non-employee directors
or an annual fee for serving as

 

2

--------------------------------------------------------------------------------


 

Chairman.

 

                (h)           Return of Compensation under Section 304 of the
Sarbanes-Oxley Act.  Notwithstanding anything in this Agreement to the contrary,
in the event of a restatement of financial results by the Company, the Audit
Committee of the Board of Directors shall determine (after reasonable notice to
Cooper and an opportunity for Cooper, together with his legal counsel, to be
heard before the Audit Committee) whether or not repayment of any compensation
is required under Section 304 of the Sarbanes-Oxley Act.  If the Audit Committee
determines that such repayment is required, the Committee shall make a demand
for repayment by Cooper of any bonus or other incentive-based or equity-based
compensation, and any profits realized from the sale of TCF stock or other TCF
securities, which are required to be returned to the Company as a result of
Section 304 of the Sarbanes-Oxley Act.  Cooper shall promptly tender such
repayment unless he disputes the findings of the Audit Committee.

 

                4.             Termination of Employment.

 

                                Upon termination of employment for whatever
reason, Cooper shall be entitled to compensation and benefits determined under
the Company’s benefit plans and policies applicable to Company executives then
in effect and as provided in the Award Agreements.

 

                5.             Covenant Not to Compete; Non-Solicitation
Covenant.

 

                                (a)           Covenant Not to Compete.  During
the term of this Agreement, Cooper agrees that he will not directly or
indirectly substantially compete with TCF Financial, TCF National Bank, TCF
National Bank Arizona or their respective subsidiaries in the Relevant Market. 
The “Relevant Market” is financial businesses located in the States of Arizona,
Michigan, Minnesota, Iowa, North Dakota, South Dakota, Colorado and Wisconsin,
and the Chicago metropolitan area.

 

                                (b)           Non-Solicitation Covenant.  During
the term of this Agreement, Cooper agrees that, except with the prior written
permission of the Board of Directors of TCF Financial, he will not offer to
hire, entice away, or in any manner attempt to persuade any officer, employee,
or agent of TCF Financial, TCF National Bank or TCF National Bank Arizona or any
of their subsidiaries to discontinue his or her relationship with TCF Financial,
TCF National Bank, TCF National Bank Arizona or any of their subsidiaries nor
will he directly or indirectly solicit, divert, take away or attempt to solicit
any business of the Company or any of its subsidiaries as to which Cooper has
acquired any knowledge during the term of his employment with the Company or his
service as a director of TCF Financial.

 

                                (c)           Extension of Terms of Covenant Not
to Compete and Non-Solicitation Covenant.  In consideration for the acceleration
of benefits under the Award Agreements upon a Change in Control as defined in
the TCF Incentive Stock Program, Cooper’s obligations under paragraphs 5(a) and
5(b) shall be extended for three (3) years following any such Change in Control;
provided, however, that during such extended period Cooper may be permitted to
engage in activities  otherwise prohibited by paragraphs 5 (a) and 5 (b) with
the prior written permission of the Board of Directors of the Company, which
shall not be withheld if the nature and extent of such activity would be
immaterial or inconsequential to the Company.

 

3

--------------------------------------------------------------------------------


 

                (d)           Remedies.  If Cooper commits a breach, or
threatens to commit a breach, of any of the provisions of this paragraph 5, the
Company shall have the right of specific performance in addition to any rights
and remedies otherwise available at law or in equity.

 

                6.             Certain Additional Payments by the Company.

 

                (a)           Gross-Up Payment.  Anything to the contrary
notwithstanding, in the event it shall be determined that any payment,
distribution or benefit made or provided by the Company (or any successor
thereto) to or for the benefit of Cooper (whether pursuant to this Agreement,
the Award Agreements or otherwise) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then the Company shall pay Cooper in cash an
amount (the “Gross-Up Payment”) such that after payment by Cooper of all taxes
(including any interest or penalties imposed with respect to such taxes),
including but not limited to income taxes (and any interest and penalties
imposed with respect thereto) and any additional Excise Tax, imposed upon the
Gross-Up Payment, Cooper retains (after payment of such taxes, interest and
penalties) an amount of the Gross-Up Payment equal to the Excise Tax imposed on
the Payments.

 

                (b)           Determination of Gross-Up Payment.  Subject to
paragraph (c) below, all determinations required to be made under this Agreement
or under the Award Agreements, including whether a Gross-Up Payment is required
and the amount of the Gross-Up Payment, shall be made by the firm of independent
public accountants selected by the Company to audit its financial statements for
the year immediately preceding a Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations to the Company and Cooper within
thirty (30) days after a Payment is made.  In the event that the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, Cooper shall appoint another nationally
recognized accounting firm to make the determinations required under this
paragraph (which accounting firm shall then be referred to as the “Accounting
Firm”).  All fees and expenses of the Accounting Firm in connection with the
work it performs pursuant to this paragraph shall be promptly paid by the
Company.  A Gross-Up Payment (as determined pursuant to this paragraph) shall be
paid by the Company to Cooper within five (5) days of the receipt of the
Accounting Firm’s determination.  If the Accounting Firm determines that no
Excise Tax is payable by Cooper, it shall furnish Cooper with a written opinion
that failure to report the Excise Tax on Cooper’s applicable federal income tax
return would not result in the imposition of a negligence or a similar penalty. 
Any determination by the Accounting Firm shall be binding upon the Company and
Cooper.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”).  In the event that the Company exhausts
its remedies pursuant to paragraph (c) below, and Cooper is thereafter required
to make a payment of Excise Tax, the Accounting Firm shall promptly determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be paid by the Company to Cooper within five (5) days after such determination.

 

4

--------------------------------------------------------------------------------


 

                (c)           Contest.  Cooper shall notify the Company in
writing of any claim made by the Internal Revenue Service that, if successful,
would require the Company to pay a Gross-Up Payment.  Such notification shall be
given as soon as practicable but no later than ten (10) business days after
Cooper knows of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  Cooper shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Company notifies Cooper in writing prior to the expiration of
such period that it desires to contest such claim, Cooper shall:

 

                                                                (i)           
give the Company any information reasonably requested by the Company relating to
such claim;

 

                                                                (ii)          
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, without limitation, accepting
legal representation with respect to such claim by an attorney selected by the
Company and reasonably acceptable to Cooper;

 

                                                                (iii)         
cooperate with the Company in good faith in order effectively to contest such
claim;

 

                                                                (iv)         
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Cooper harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this paragraph
(c), the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Cooper to pay
the tax, interest and penalties claimed and sue for a refund or contest the
claim in any permissible manner, and Cooper agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Cooper to pay such
claim and sue for a refund, the Company shall advance, on an interest-free
basis, the amount of such payment to Cooper together with any Excise Tax and
income taxes imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Cooper with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Cooper shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

5

--------------------------------------------------------------------------------


 

                (d)           If, after the receipt by Cooper of an amount
advanced by the Company pursuant to paragraph (c), Cooper becomes entitled to
receive any refund with respect to such claim, Cooper shall (subject to the
Company’s complying with the requirements of paragraph (c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after any income or other taxes applicable thereto and assessed on
Cooper have been paid by Cooper from such refund).  If, after the receipt by
Cooper of an amount advanced by the Company pursuant to paragraph (c), a
determination is made that Cooper shall not be entitled to any refund with
respect to such claim and the Company does not notify Cooper in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

                (e)           Section 409A of the Internal Revenue Code.  The
arrangements described in this Agreement and the Award Agreements are intended
to comply with Section 409A of the Internal Revenue Code to the extent such
arrangements are subject to that law.  The parties agree that they will
negotiate in good faith regarding amendments necessary to bring this Agreement
into compliance with the terms of that Section or an exemption therefrom as
interpreted by guidance issued by the Internal Revenue Service.  The parties
further agree that to the extent any part of this Agreement fails to qualify for
exemption from or satisfy the requirements of Section 409A, the affected
arrangement may be operated in compliance with Section 409A pending amendment to
the extent authorized by the Internal Revenue Service.  In such circumstances
Company will administer this Agreement in a manner which adheres as closely as
possible to the existing terms and intent of the Agreement while complying with
Section 409A.  This paragraph does not restrict Company’s rights (including,
without limitation, the right to amend or terminate) with respect to this
Agreement to the extent such rights are reserved under the terms of this
Agreement.

 

                7.             Attorney’s Fees.  In the event of a dispute
between the Company and Cooper relating to the Cooper’s services hereunder or
the terms or performance of this Agreement, the Company shall promptly pay
Cooper’s reasonable expenses of attorney’s fees and expenses in connection with
such dispute upon delivery of periodic billings for same, provided that
(i) Cooper shall promptly repay all amounts paid under this paragraph 7 at the
conclusion of such dispute if the resolution thereof includes a finding that
Cooper did not act in good faith in the matter in dispute or in the dispute
proceeding itself, and (ii) no claim for expenses of attorney’s fees and
expenses shall be submitted by Cooper unless made in writing to the Board of
Directors within one year of the performance of the services for which such
claim is made.

 

                8.             Other Benefits.  The benefits provided under this
Agreement shall, except to the extent otherwise specifically provided herein, be
in addition to, and not in derogation or diminution of, any benefits that Cooper
or his beneficiary may be entitled to receive under any other plan or program
now or hereafter maintained by the Company or TCF Subsidiaries.

 

                9.             Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform its obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to

 

6

--------------------------------------------------------------------------------


 

perform them if no succession had taken place unless, in the opinion of legal
counsel mutually acceptable to the Company and Cooper, such obligations have
been assumed by the successor as a matter of law.  Cooper’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, Cooper’s
legal representative or other successors in interest, but shall not otherwise be
assignable or transferable.

 

                10.           Other Agreements.  This Agreement supersedes and
replaces effective the date hereof all prior agreements or understandings
relating to the terms of Cooper’s service with the Company, including the
Chairman’s Agreement and the Supplement, except as set forth herein.  Except as
specifically provided herein, this Agreement does not supersede or replace any
agreement between the Company and Cooper pursuant to any plans or programs of
the Company, including any stock option agreement, restricted stock agreement or
supplemental retirement agreement.

 

                11.           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Minnesota.

 

                12.           Parties to this Amended and Restated Agreement. 
TCF National Bank was a party to the Chairman’s Agreement and the Supplement but
will not be a party to this Amended and Restated Agreement except to indicate by
its signature below that it has consented to its removal as a party.

 

                IN WITNESS WHEREOF, the parties have duly executed this
Agreement as of the day and year first written above.

 

 

TCF FINANCIAL CORPORATION

 

 

 

WITNESS:

 

 

 

 

 

 

By:

/s/ Gregory J. Pulles

/s/ Pamela J. Gordley

Its:

Vice Chairman

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

/s/ Pamela J. Gordley

 

/s/ William A. Cooper

 

 

William A. Cooper

 

 

 

 

7

--------------------------------------------------------------------------------


 

TCF National Bank acknowledges and agrees that as provided in paragraph 12
above, it will not be a party to this Amended and Restated Agreement.

 

 

TCF NATIONAL BANK

 

 

 

WITNESS:

 

 

 

 

 

 

By:

/s/ Joseph T. Green

/s/ Pamela J. Gordley

Its:

 Senior Vice President

 

8

--------------------------------------------------------------------------------